DETAILED ACTION
This office action is in response to the amendments filed on September 2, 2022.
Acknowledgement
The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-3, 5-21. Claims 5, 7-8, and 18 are withdrawn as Non-Elected claims. Claim 4 is canceled.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2021.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/25/2019.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 11, 13, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US 2018/0350905).
With respect to Claim 1, Yoon discloses (Fig. 12G) all aspects of the current invention including a semiconductor device comprising:
a substrate (110) including a first region (PERI) and a second region (CELL)
a device isolation layer (112) in the substrate between the first region and the second region, the device isolation layer including:
a buried dielectric layer (112c) in a trench that is recessed from a top surface of the substrate, 
a first liner layer (112A) between the trench and the buried dielectric layer;
a semiconductor layer (138) on the top surface of the substrate of the first region
a first gate pattern (PGS) on the semiconductor layer
a protrusion (236P) on a top surface of the device isolation layer, wherein the protrusion having an uppermost surface that overlaps the buried dielectric layer in a thickness direction of the substrate, the uppermost surface of the protrusion is positioned at a higher level than a level of an uppermost surface of the substrate and wherein the protrusion exposes a portion of a top surface of the buried dielectric layer
With respect to Claim 2, Yoon discloses (12G) wherein the buried dielectric layer has a concave top surface, and wherein the protrusion contains a flat top surface (Fig 2B shows expanded cross-sectional view of protrusion)
With respect to Claim 3, Yoon discloses (12G) wherein the protrusion is spaced apart from a semiconductor layer.
With respect to Claim 6, Yoon discloses (12G) wherein the device isolation layer further includes a second liner layer (112B) between the first liner layer (112A) and the buried dielectric layer, wherein the protrusion directly contacts a top surface of the buried dielectric layer and is spaced apart from top surface of the first and second liner layers.
With respect to Claim 11, Yoon discloses (12G) wherein the level of the uppermost surface of the protrusion (236P) is higher than a level of a top surface of the semiconductor layer (138).
With respect to Claim 13, Yoon teaches (12G) wherein the semiconductor layer is an epitaxial layer (par 91-92).
With respect to Claim 21, Yoon teaches (12G) wherein the protrusion includes a same material as the buried layer (par 72 and 89).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2018/0350905) in view of Jung (US 2018/0226411).
With respect to Claim 9, Yoon discloses (Fig. 12G) most aspects of the current invention. However, Yoon does not disclose a dummy gate pattern on a top surface of the protrusion.
On the other hand, Jung discloses (Fig. 3) a semiconductor device comprising a substrate (100) including a first region (CELL) and a second region (CORE), a device isolation layer in the substrate between the first region and the second region, the device isolation layer including a buried dielectric layer (110a) in a trench that is recessed from a top surface of the substrate.

    PNG
    media_image1.png
    389
    155
    media_image1.png
    Greyscale
[AltContent: textbox (Recessed portion)][AltContent: arrow]Furthermore, Jung shows the buried dielectric layer (110a) contains a recess portion (110r) and portion that is protruding (see configuration) and a dummy gate pattern (222-226) on a top surface of the portion that is protruding (see configuration below.)
[AltContent: textbox (Dummy gate)][AltContent: rect]
[AltContent: arrow]
[AltContent: rect]
[AltContent: textbox (Protruding portion)][AltContent: arrow]





Jung teaches doing so to form a buried dielectric layer containing a recessed portion and a protruding portion to prevent a short circuit between the cell region and the core region and to improve the reliability of the semiconductor memory element (par 104).
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein further comprising a dummy gate pattern on a top surface of the protrusion in the device of Yoon to form a buried dielectric layer containing a recessed portion and a protruding portion to prevent a short circuit between the cell region and the core region and to improve the reliability of the semiconductor memory element.
With respect to Claim 10, Yoon discloses (12G) most aspects of the present invention including the top surface of the device isolation layer (112) being located at a level that is lower than the top surface of the substrate (110), and the first gate pattern is spaced apart from the protrusion (236P).
However, Yoon does not disclose wherein the first gate pattern extends onto a portion of the top surface of the device isolation layer.
On the other hand, Jung discloses (Fig. 3) a semiconductor device comprising a substrate (100) including a first region (CELL) and a second region (CORE), a device isolation layer in the substrate between the first region and the second region, the device isolation layer including a buried dielectric layer (110a) in a trench that is recessed from a top surface of the substrate, and further wherein a first gate pattern extends onto a portion of the top surface of the device isolation layer (par 104). Jung teaches doing so to form a buried dielectric layer containing a recessed portion and a protruding portion to prevent a short circuit between the cell region and the core region and further to prevent the first or second work function metal pattern from extending to the CELL region (they extends onto a portion of the top surface of the device isolation layer) which improves the reliability of the semiconductor memory element (par 104).
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein the first gate pattern extends onto a portion of the top surface of the device isolation layer in the device of Yoon to form a buried dielectric layer containing a recessed portion and a protruding portion to prevent a short circuit between the cell region and the core region and further to prevent the first or second work function metal pattern from extending to the CELL region (they extends onto a portion of the top surface of the device isolation layer) which improves the reliability of the semiconductor memory element.
With respect to Claim 12, Yoon discloses (12G) most aspects of the present invention including a first gate pattern on the on the semiconductor layer. However, Yoon does not disclose further comprising a second gate pattern on the second region of the substrate, wherein the first gate pattern includes a first gate dielectric layer, a first conductive type metal layer, a second conductive type metal layer, a first polysilicon layer, and a first metal layer that are sequentially stacked on the semiconductor layer, and wherein the second gate pattern includes a second gate dielectric layer, a third conductive type metal layer, a second polysilicon layer, and a second metal layer that are sequentially stacked on the substrate of the second region.
On the other hand, Jung discloses (Fig. 3) a semiconductor device comprising a substrate (100) including a region (CORE) including a first region (LEFT) and second (RIGHT) region and further comprising a second gate pattern on the second region of the substrate, wherein the first gate pattern includes a first gate dielectric layer (130/140), a first conductive type metal layer (150’), a second conductive type metal layer (160’), a first polysilicon layer (222), and a first metal layer (224/226) that are sequentially stacked on the first region and wherein the second gate pattern includes a second gate dielectric layer (130/140), a third conductive type metal layer (160’), a second polysilicon layer (222), and a second metal layer (224/226) that are sequentially stacked on the substrate of the second region. Jung teaches doing so to provide a high-performance transistor driven with low power in the core Region and minimize the area of the core region and improve the degree of integration of the semiconductor memory element (par 102-103).
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate further comprising a second gate pattern on the second region of the substrate, wherein the first gate pattern includes a first gate dielectric layer, a first conductive type metal layer, a second conductive type metal layer, a first polysilicon layer, and a first metal layer that are sequentially stacked on the semiconductor layer, and wherein the second gate pattern includes a second gate dielectric layer, a third conductive type metal layer, a second polysilicon layer, and a second metal layer that are sequentially stacked on the substrate of the second region in the device of Yoon to provide a high-performance transistor driven with low power in the core Region and minimize the area of the core region and improve the degree of integration of the semiconductor memory element.
With respect to Claim 16, Yoon discloses (Fig. 12G) most aspects of the current invention including a semiconductor device comprising:
a substrate (110) including a cell array section (CELL) and a peripheral circuit section (INTERFACE/PERI)
a first device isolation layer (112) disposed in the substrate of the cell array section and defining a plurality of cell regions on the cell array section of the substrate
a second device isolation layer (112) disposed in the substrate of the peripheral circuit section and defining a first gate region on the peripheral circuit section of the substrate
wherein the second device isolation layer including:
a buried dielectric layer (112c) in a trench recessed from a top surface of the substrate
a first liner layer (112A) between the trench and the buried dielectric layer
a plurality of cell gate lines (124) extending across the cell regions in one direction
a semiconductor layer (138) on the top surface of the substrate of the first gate region (PGS)
a protrusion (236P) on a top surface of the second device isolation layer, the protrusion having an uppermost surface that overlaps the buried dielectric layer in a thickness direction of the substrate, the uppermost surface of the protrusion is positioned at a higher level than a level of an uppermost surface of the substrate and wherein the protrusion exposes a portion of a top surface of the buried dielectric layer
However, Yoon does not disclose wherein the second device isolation layer defining a first gate region and a second gate region on the peripheral circuit section of the substrate.
On the other hand, Jung discloses (Fig. 3) a semiconductor device comprising a substrate (100) including a first region (CELL) and a second region (CORE), a first device isolation layer (110) disposed in the substrate of the cell array section and a second device isolation layer (110) disposed in the substrate of the peripheral circuit section and defining a first gate region and a second gate region on the peripheral circuit section of the substrate.
Jung teaches doing so to provide a high-performance transistor driven with low power in the core region and minimize the area of the core region and improve the degree of integration of the semiconductor memory element (par 102-103).
It would have been obvious at the time the invention to one having ordinary skill in the art to incorporate wherein the second device isolation layer defining a first gate region and a second gate region on the peripheral circuit section of the substrate in the device of Yoon to provide a high-performance transistor driven with low power in the core Region and minimize the area of the core region and improve the degree of integration of the semiconductor memory element.
With respect to Claim 17, Yoon discloses (12G) wherein the second device isolation layer further includes a second liner layer (112B) between the first liner layer (112A) and the buried dielectric layer, wherein the protrusion (236P) directly contacts a top surface of the buried dielectric layer.
With respect to Claim 19, Yoon discloses (12G) wherein a top surface of the first device isolation layer is located at a level lower than a top surface of the protrusion (236P), the top surface of the second device isolation layer is exposed by the protrusion and is located at a level that is lower than the top surface of the first device isolation layer.
With respect to Claim 20, Yoon discloses (12G) wherein the level of the uppermost surface of the protrusion (236P) is higher than a level of a top surface of the semiconductor layer (138).
Allowable Subject Matter
Claims 14-15 are allowed. The Yoon (US 2018/0350905) reference teaches most aspects of the present invention. However, Yoon is silent with respect to the limitations reciting “wherein an etch stop layer covering the top surface and the sidewall of the semiconductor layer exposed by the first gate pattern, wherein top surfaces of the first and second parts are recessed from the top surface of the substrate, and a top surface of the third part is recessed from the top surfaces of the first and second parts.
Response to Arguments
Applicant’s amendments filed on September 2, 2022 with respect to claims 1-3, 5-13 and 16-21 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The current action is therefore Non-FINAL.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                          
/Q. B./
Examiner, Art Unit 2814

/YOUNES BOULGHASSOUL/           Primary Examiner, Art Unit 2814